DETAILED ACTION
                                                 REASONS FOR ALLOWANCE
1.	Claims 1-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  08/13/2021 regarding claims 1-19  have been considered and are persuasive.  The prior art does not disclose ”a categorization module to categorize: some of the sheet name notations as primary sheet name notations, and some of the sheet name notations as reference sheet name notations, wherein each reference sheet name notation refers to a primary sheet name notation assumed to be located on another of the plurality of digital pages; an indexing module to generate a digitally accessible electronic index in a non-transitory computer readable medium that: associates each identified primary sheet name notation with one of the plurality of digital pages, and associates each reference sheet name notation with (i) the digital page on which it is located, and (il) the primary sheet name notation to which it refers; an error identification subsystem to identify at least one reference sheet name notation that refers to a primary sheet name notation that is not listed in the electronic index as an erroneous reference sheet name notation; and a reporting module to generate an electronic report of the electronic index that identifies each erroneous reference sheet name notation and the digital page on which it is located, wherein the electronic report includes at least one primary sheet name notation referenced by at least two reference sheet name notations on different, non- sequential, digital pages”, as required by claim 1 and a similar to the limitations of claims 8 and 17.  Thus, prior art of record neither renders obvious nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Oct. 20, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153